ORDER DISMISSING APPEAL

                              Pursuant to the stipulation of the parties, and cause
                  appearing, these appeals are dismissed. The parties shall bear their own
                  costs and attorney fees. NRAP 42(b). 1 in light of this order, the oral
                  argument currently scheduled for June 29, 2015, at 10:00 a.m. is hereby
                  vacated.
                              It is so ORDERED.




                  cc:   Hon. Gloria Sturman, District Judge
                        Fennemore Craig, P.C./Phoenix
                        Snell & Wilmer, LLP/Reno
                        Fennemore Craig Jones Vargas/Las Vegas
                        Kemp, Jones & Coulthard, LIP
                        Greenberg Traurig, LLP/Las Vegas
                        Eighth District Court Clerk




                         'Although the parties have requested that this court remand these
                  matters to the district court so that the challenged judgments can be
                  vacated or amended pursuant to the settlement agreement, that request is
                  denied. Upon the dismissal of these appeals on the parties' stipulation,
                  jurisdiction over the underlying cases automatically returns to the district
                  court, rendering a remand unnecessary.


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) I947A    er